IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-53,148-04


                      EX PARTE MARLIN ENOS NELSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 0483164-C IN THE 178TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. The last item in the record is a

withdrawal of the May 22, 2019, judgment. No other judgment is in the record.

       The district clerk shall either forward to this Court the judgment that was entered following
                                                                                                     2

the withdrawal of the May 22, 2019, judgment, or certify in writing that this document is not part

of the record. The district clerk shall comply with this order within thirty days from the date of this

order.



Filed: August 10, 2021
Do not publish